Title: From George Washington to William Colfax, 3 November 1781
From: Washington, George
To: Colfax, William


                  
                     Sir,
                      3 November 1781
                  
                  Your Sick, Invalids and weak men—Your heavy Stores, & such other articles Papers excepted as you may judge proper, are to go by Water under the care of Mr Holden, or yourself, to the head of Elk; where they are to remain till the Waggons and other parts of the Baggage go round, to that place, by Land.
                  When the whole are united, you will, if you should not receive further orders, proceed to Philadelphia, and there wait my arrival or difinitive directions to govern yourself by.
                  In this Event the Deputy Qr Mr General of Pensylva. will furnish you with what is necessary, and a position on or near the Schoolkill will be better than one in the City.
                  I shall rely entirely on your vigilance & care—and that of Mr Holden’s for the security of my Baggage—also that no injury is done by that part of the Guard which Marches by Land, to the persons or property of the Inhabitants in their Rout—avoiding in a particular manner the destruction of Fences.  Given at H.Quarters near York. Novr 3th 1781.
                  
                     G.W.
                  
               